RESOLUCIÓN
Un agente del Cuerpo de Inteligencia Criminal de la Poli-cía de Puerto Rico radicó dos denuncias contra Elias Gerena Lopés Sánchez, imputándole la comisión de dos delitos de *413hurto mayor. Un fiscal sometió las imputaciones a la consi-deración de un Juez de Distrito para la determinación de causa probable. Ofreció prueba testifical y documental. El Juez de Distrito determinó. que no existía causa probable para acusar a Elias Gerena Lopés Sánchez de hurto mayor y en reconsideración ratificó su determinación.
Amparándose en las disposiciones de la Regla 24(c) de las de Procedimiento Criminal, el fiscal sometió nuevamente el asunto a la consideración de un Juez Superior con la misma prueba considerada por el Juez de Distrito. Dicho Juez Superior determinó también que no existía causa probable.
Para revisar la determinación del Juez Superior el Pueblo de Puerto Rico ha instado ante este Tribunal un recurso de certiorari.
No procede la expedición del auto solicitado. En primer lugar, los magistrados del Tribunal de Primera Instancia actúan en su capacidad individual en el ejercicio de sus funciones y facultad para determinar la existencia de causa probable para acusar. Sus determinaciones al efecto no son decisiones de un tribunal. Véanse, entre otras, las Reglas 3, 5, 6, 22 y 23 de Procedimiento Criminal. El auto de certiorari se expide por un tribunal superior para revisar los procedimientos de otro tribunal inferior pero no para revisar las determinaciones de un magistrado sobre la existencia de causa probable en ausencia de ley que así lo auto-rice. Véase Art. 670 del Código de Enjuiciamiento Civil. (32 L.P.R.A. see. 3491.)
En segundo término, para conceder el remedio solicitado no pueden aplicarse por analogía las disposiciones de la Re-gla 24(c) de Procedimiento Criminal. Dispone dicha Regla:
“(c) Efectos de la determinación de no haber causa probable. Si, luego de la vista preliminar, el magistrado hiciere una deter-minación de que no existe causa probable, el fiscal no podrá pre-sentar acusación alguna. En tal caso o cuando la determinación fuere la de que existe causa por un delito inferior al imputado, *414el fiscal podrá someter el asunto de nuevo con la misma o con otra prueba a un magistrado de categoría superior del Tribunal de Primera Instancia.” (Énfasis nuestro.)
 Esa regla no autoriza la revisión mediante cer-tiorari de la determinación de la inexistencia de causa probable hecha por un magistrado del Tribunal Superior, ni autoriza a someter el asunto de nuevo a un magistrado del Tribunal Supremo. (1) El Tribunal Supremo no forma parte del Tribunal de Primera Instancia. Éste se compone de la sección del Tribunal Superior y de la sección del Tribunal de Distrito. 4 L.P.R.A. sec. 61. Es obvio que conforme al lenguaje específico de la Regla 24, los fiscales no están auto-rizados a someter la determinación de causa probable a un magistrado del Tribunal Supremo, por no ser éstos magis-trados del Tribunal de Primera Instancia, aun cuando consi-deramos que ése es el propósito que persigue la presente soli-citud de certiorari.
Por las razones expuestas, a la anterior solicitud de certiorari, no ha lugar.
Lo acordó el Tribunal y firma el Señor Juez Presidente. El Juez Asociado Señor Belaval no intervino.
(Fdo.) Luis Negrón Fernández Juez Presidente
Certifico:
(Fdo.) Joaquín Berrios Secretario

En cuanto a la facultad del Tribunal Supremo para revisar las decisiones del Tribunal de Primera Instancia, véase 4 L.P.E.A. sec. 37.